LANDAU, J.,
dissenting. Although I agree with the majority’s resolution of the issues considered in its opinion, I dissent because I do not think that it is necessary to remand the case to the trial court for further articulation.
In responding to this court’s order in granting the plaintiffs motion for review, the trial court articulated the facts and legal authority on which it based its decision. The court cited Nagy v. Employees’ Review Board, 249 Conn. 693, 708-709, 735 A.2d 297 (1999), and Burinskas v. Dept. of Social Services, 240 Conn. 141, 155-56, 691 A.2d 586 (1997). The court also stated: “The underlying facts on which this court relied were cited in this court’s decision. See Memorandum of Decision, pp. 2-3. The [Freedom of Information Commission] dismissed the plaintiffs complaint for lack of jurisdiction under General Statutes [Rev. to 1995] § l-21i (b) (1) [now § 1-206 (b) (1)]. In doing so, the [commission] adopted the hearing officer’s proposed final decision.” The court then cited seven paragraphs from the hearing officer’s decision, which were also included in the court’s memorandum of decision.
To me, it is clear that the court concluded that the substantial justification for the commission’s action in dismissing the plaintiffs complaint was its reliance on the hearing officer’s proposed final decision. For this reason, I respectfully dissent.